Title: Franklin’s Instructions to John Paul Jones, [28 April 1779]
From: Franklin, Benjamin
To: 


[April 28, 1779]
Instructions to the Honble: J. P. Jones Esquire, Commander of the American Squadron in the Service of the United States, now in the Port of L’Orient.
1. His Majesty having been pleased to grant some Troops for a particular Expedition, proposed to annoy our common Enemy, in which the Sea Force under your Command might have an Opportunity of distinguishing itself: You are to receive on board your Ships of War, and the other Vessels destined for that purpose, the Troops that shall present themselves to you, afford them such Accommodation as may be most proper for preserving their Health, and convey them to such Port or Place as their Commander shall desire to land them at.
  2. When the Troops are landed, you are to aid by all means in your Power their Operations, as they will be instructed in like manner to aid and support those you may make with your Ships, that so by this Concurrence and Union of your different Forces all that such a compounded Strength is capable of may be effected.

  3. You are during the Expedition never to depart from the Troops so as not to be able to protect them or to secure their Retreat in Case of a Repulse; and in all Events you are to endeavour their compleat Reimbarkation, on board the Ships and Transports under your Command, when the Expedition shall be ended.
  4. You are to bring to France all the English Seamen you may happen to take Prisoners, in order to compleat the good Work you have already made such Progress in, of delivering by an Exchange the rest of our Countrymen now languishing in the Goals of Great Britain.
  5. As many of your Officers and People have lately escaped from English Prisons either in Europe or America, You are to be particularly attentive to their Conduct towards the Prisoners which the fortune of War may throw into your Hands, lest Resentment of the more than barbarous Usage by the English in many Places towards the Americans should occasion a Retaliation, and an Imitation of what ought rather to be detested and avoided, for the sake of Humanity and for the Honour of our Country.
  6. In the same View altho’ the English have wantonly burnt many defenceless Towns in America, you are not to follow this Example, unless where a Reasonable Ransom is refused, in which Case, your own generous Feelings as well as this Instruction, will induce you to give timely Notice of your Intention that Sick and ancient Persons, Women & Children may be first removed.
  Given at Passy, this 28th Day of April, 1779.
signed B. Franklin.M. P. from the U. S. at the Court of France
 
Notation: April 28 1779 Instructions to Capt. J P. Jones from Doctr. Franklin inclosed in the Doctor’s Letter of Octr. 17th: 1779
